Case 1:20-cv-25127-CMA Document 9 Entered on FLSD Docket 12/28/2020 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                   Case No. 1:20-cv-25127 -ALTONGA

 DOUG LONGHINI
                     Plaintiff,

 vs.

 ASHTON-PALMETTO PALMS II, LTD;
 LUMBER LIQUIDATORS, INC.; and
 NORTHERN TOOL & EQUIPMENT
 COMPANY, INC.,
                 Defendants.
 ______________________________________/


                                    NOTICE OF APPEARANCE

 To: The Clerk of Court and all parties of record:

        I am admitted to practice in this Court, and I hereby enter an appearance in this case as

 counsel for Defendant Lumber Liquidators, Inc.

 Dated: December 28, 2020

                                                     Respectfully submitted,

                                                     /s/ John Houston Pope
                                                     John Houston Pope, Esq.
                                                     Florida Bar No. 968595
                                                     EPSTEIN BECKER & GREEN, P.C.
                                                     1 Beach Dr. SE, Suite 303
                                                     St. Petersburg, FL 33701
                                                     Tel: (888) 503-8320
                                                     JHPope@ebglaw.com
                                                     -and-
                                                     875 Third Avenue
                                                     New York, NY 10022
                                                     Tel: (212) 351-4500
                                                     Fax: (212) 878-8600
